United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1492
                                    ___________
United States of America,                 *
                                          *
              Appellee,                   *
                                          *
      v.                                  * Appeal from the United States District
                                          * Court for the Western District of
Alim Hafiz,                               * Missouri.
                                          *
              Appellant.                  *
                                    ___________

                                 Submitted: September 10, 1997
                                  Filed: November 25, 1997
                                   ___________

Before BEAM, FLOYD R. GIBSON, and HEANEY, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

      Alim Hafiz appeals his conviction and sentence on one count of armed bank
robbery in violation of 18 U.S.C. §§ 2 and 2113(a) and (d). The district court1
sentenced Hafiz to 78 months' confinement. We affirm.




      1
      The Honorable Joseph E. Stevens, Jr., United States District Judge for the
Western District of Missouri.
      I.     BACKGROUND

        Viewing the evidence in the light most favorable to the verdict, a jury could
reasonably find the following facts. On September 7, 1995, the appellant, Alim Hafiz,
and Kevin Samuels plotted a bank robbery while in the presence of James Smith. The
next morning, Hafiz drove Samuels to a shopping center parking lot which is across the
street from Boatmen's First National Bank, located at 3400 Red Bridge Road in Kansas
City, Missouri. Hafiz parked the car facing the bank. While Hafiz and Samuels sat in
the parked car, two witnesses became suspicious and called the police. Hafiz and
Samuels remained in the car for a few minutes before driving to a nearby gasoline
station.

       From a gasoline station pay phone, Hafiz called the bank and asked if it was
open. Shortly thereafter, they drove to the bank parking lot. Samuels exited the car
and Hafiz drove away. Samuels rolled a ski mask over his face, pulled the hood of his
sweatshirt over his head and entered the bank. He robbed the bank at gunpoint and fled
on foot with approximately $9,450 cash. Samuels and Hafiz subsequently split the
proceeds. Smith took no part in the robbery and was never charged with any crime
related to it.

       Hafiz contends that the district court erred at trial in: (1) limiting the cross-
examination of Smith with respect to his involvement in the crime and any agreements
he might have made with the government; (2) refusing to submit a modified version of
Eighth Circuit Model Jury Instruction 4.04; and (3) submitting, over objection, Eighth
Circuit Model Jury Instruction 4.15. He also asserts that the district court erred in
failing to adjust his offense level as a lesser participant under the Sentencing
Guidelines.




                                          -2-
II.   DISCUSSION

        We agree with the government's argument that the asserted trial errors were
harmless. "An error is harmless if the reviewing court, after viewing the entire record,
determines that no substantial rights of the defendant were affected, and that the error
did not influence or had only a very slight influence on the verdict." United States v.
McCrady, 774 F.2d 868, 874 (8th Cir. 1985) (citations omitted). After carefully
reviewing the record, we hold that the asserted trial errors, if any, were harmless in
light of the overwhelming evidence indicating Hafiz's guilt. See Fed. R. Crim. P. 52(a).

       The district court's decision not to adjust Hafiz's offense level is a factual
determination which we review under the clearly erroneous standard. See, e.g., United
States v. Hall, 949 F.2d 247, 249 (8th Cir. 1991). The Sentencing Guidelines require
a four-level adjustment for a codefendant who is a "minimal participant;" a two-level
adjustment for a "minor participant;" and a three-level adjustment for one falling
between "minor" and "minimal." U.S. Sentencing Guidelines Manual § 3B1.2. A
"minimal participant" includes a defendant "plainly among the least culpable of those
involved in the conduct of a group." Id. comment. (n.1). "[A] minor participant means
any participant who is less culpable than most other participants, but whose role could
not be described as minimal." Id. comment. (n.3). Hafiz asserts that the district court
should have adjusted his offense level at least two levels. We disagree.

       The record shows that Hafiz plotted this robbery with Samuels and drove him
to the bank knowing that he intended to rob it. Hafiz provided him with a gun and
duffel bag to use in the robbery. Moreover, after the robbery, Hafiz split the robbery
proceeds with him. Based on these facts alone, we hold that the district court did not
commit clear error in refusing to adjust Hafiz's offense level under section 3B1.2. See
United States v. Crouch, 46 F.3d 871, 876 (8th Cir. 1995) (holding that a person who
repeatedly supplied guns to a group of bank robbers and financed one of the robberies
was not entitled to a minor participant adjustment); see also United States v. Pinkney,


                                          -3-
15 F.3d 825, 828 (9th Cir. 1994) (refusing a minor participant adjustment for a
codefendant who drove a bank robber to and from the crime scene).

III.   CONCLUSION

       For the foregoing reasons, we affirm the conviction and sentence.

       A true copy.

             ATTEST:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-